Title: To George Washington from Bryan Fairfax, 8 December 1777
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Towlston [Grange, Va.] Decemr 8th 1777

Now that the Winter Season will put a Stop to the Operations of War, and Yr Excellency will probably have a little more Leisure than usual, I sit down to write to You, and tho’ I have Nothing to communicate worthy your Notice, yet if it be only to renew my Thanks for your late Kindness, and to keep up Your Remembrance of me it may not be improper but yet I ought not to do it so as to give You the Trouble of writing again, and therefore I do not, and ought not expect it. For it is almost impossible for a Person of any Feeling not to wish to avoid giving You any additional Trouble, so that I hope You will just receive this as a small Tribute of Gratitude. There are Times when Favours conferred 

make a greater Impression than at others, for tho’ I have received many, and hope I have not been unmindful of them, yet that, at a Time your Popularity was at the highest and mine at the lowest, & when it is so common for Men’s Resentments to run high agst those that differ from them in Opinion You should act with your wonted Kindness towards me, hath affected me more than any Favour I have received; and could not be believed by some in N: York it being above the Run of common Minds. It hath given me much Regret since, that when I had so good an Opportunity I did not act more the Part of a Friend than I did, notwithstanding what little I did say was a Prejudice to me. But I was confused—my words were sometimes misunderstood, and when I endeavoured to explain them was charged with denying what I had said. Had I shewed more Resentment it would have been better for me; but I am always slow in judging what is proper to be said. There was such an unreasonable Prejudice suddenly raised when I hesitated about taking some Oaths, not knowing whether it might not for ever deprive me of seeing my Wife & children again to do so just at this Juncture, and was so overborne by two or three interrupting me and apparently confusing me, that I concluded it was the Will of God I should not stay there, and therefore became resigned tho’ with Reluctance. It was a little odd that it should not come into my Mind to use such Proofs as would certainly have satified any reasonable Persons, all Circumstances taken together. I made a Scruple of shewing one of Your Last Letters to Major Campbell when I returned to Staten Island only on Accot of the place it was dated from, when he was not altogether satisfied with my telling him the Contents only. His Civility was a Contrast to the Behavior of others; and when he put me in a Way of returning from E. Town, I was afterwards treated more roughly than ever, and thrown into Terrors of Mind, as if Providence designed that I should not hesitate on what was proposed to me. And this also caused me not to think of going to Philadelphia, which they advised me to on quitting N. York. It was at my Tongues End once or twice in the Conference You favoured me with to mention Phila. As I had some small Knowledge of Lord Howe but was checked by thinking it a less reasonable Request because Tommy was with me, and also that N: York would be more quiet. There is an overruling Providence in points we sometimes little dream of. It is certainly one’s Duty to take Care of one’s Family, and amidst all the Impulses to go on—(among others I had some small Hope of contributing something towards a Peace, as I believed both Parties misunderstood each other) that Duty would arise as a Check, notwithstanding on Accot of these Troubles women & children suffer the least who are at any distance from the Seat of War. It is distressing to those who wou’d concur if they could find themselves at

Liberty so to do. Romans xiv. I went twice to Your Assistance last War, and had much rather do it again if I could than suffer the Uneasiness I have done. It is a great Misfortune for a Man who had rather agree with any one than differ from him, to differ from his Friends and Acquaintance and to be lightly esteemed therefor, even supposing his Faith in God to be so strong as not to fear any personal Insults; but when his Faith is weak, as it will be sometimes, it is very distressg.
That You should befriend me at such a Time dejected as I was by a long Train of inward Trials was highly acceptable. I can only pray for You, and tho’ I had sometimes done so, yet I own not half so often as I have done since; and I think God will bless You for favouring them that serve him.
I hope You will not look upon any Thing I’ve written as Flattery, and believe You know me better than to suspect it, as I believe No Man is better acquainted with You than I am, and the Regard I have always had has followed necessarily in Consequence of that Knowledge. And I always thought it allowable from one Friend to another to give vent to their real Sentiments—for by whom can a Man be told of his Virtues with Propriety but by his Friends, when they are so established that no Injury can result from it. Perhaps I may be wrong, tho’ Mr Nicholas is the only Person that ever I gave a Loose to my Thoughts to in that manner besides.
I have no Opportunity at present to inform You of any of Your particular Friends but suppose they are well. Mr Warner Washington & my Sister were at Mt Vernon in October, he very ill of the Gout. I remain Dr sir, Yr Excellency’s affect. & obliged humble Servt

Bryan Fairfax.

